                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5

                                                                  6

                                                                  7                                   UNITED STATES DISTRICT COURT
                                                                  8                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                  9

                                                                 10
                                                                      M. M.,                                             Case No.: 4:18-cv-05396-YGR
                                                                 11
                               Northern District of California




                                                                 12                  Plaintiff,                          JUDGMENT
United States District Court




                                                                 13            vs.
                                                                 14
                                                                      COUNTY OF SAN MATEO, ET. AL.,
                                                                 15
                                                                                      Defendants.
                                                                 16

                                                                 17            The issues in this action having been duly considered, and the Court having granted
                                                                 18   defendants’ Motion for Summary Judgment (Dkt. No. 70), it is ORDERED, ADJUDGED AND
                                                                 19   DECREED that:
                                                                 20            Judgment is entered in favor of defendants County of San Mateo, Robert Willett, Devin
                                                                 21   Crocker, and James Brown and against plaintiff M. M. Plaintiff M. M. shall take nothing by the
                                                                 22   complaint herein.
                                                                 23            IT IS SO ORDERED.
                                                                 24   Dated: January 16, 2020                           _______________________________________
                                                                 25
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                 26

                                                                 27

                                                                 28
